EXHIBIT 10.3
ANHEUSER-BUSCH COMPANIES, INC.
KEY EMPLOYEE SEVERANCE PLAN
FOR EMPLOYEES WHO RETIRE UNDER
THE ENHANCED RETIREMENT PROGRAM
          WHEREAS, Anheuser-Busch Companies, Inc. (the “Company”), InBev
N.V./S.A. (the “Parent”) and Pestalozzi Acquisition Corp. have entered into that
certain Agreement and Plan of Merger dated as of July 13, 2008 (the “Merger
Agreement”); and
          WHEREAS, the Company adopted the Anheuser-Busch Companies, Inc. Key
Employee Severance Plan (the “Key Severance Plan”) for the benefit of certain
key employees of the Company and its subsidiaries which is contingent upon and
effective as of the date of closing of the transactions contemplated by the
Merger Agreement; and
          WHEREAS, on June 27, 2008, the Company announced a voluntary Enhanced
Retirement Program (“ERP”) wherein salaried employees of the Company who are age
55 or older by December 31, 2008 are provided the opportunity to voluntarily
retire by the end of the 2008 calendar year; and
          WHEREAS, as a component of the ERP, Eligible Employees (as defined in
Section 1.7) who are participants in the Key Severance Plan are entitled to the
receive the severance payment and benefit continuation of the Key Severance Plan
if such Eligible Employee elects to participate in the ERP.
          NOW, THEREFORE, the Company hereby adopts the Anheuser-Busch
Companies, Inc. Key Employee Severance Plan for Employees who Retire Under the
Enhanced Retirement Program (the “Plan”) for the benefit of certain key
employees of the Company and its subsidiaries, on the terms and conditions
hereinafter stated. The Plan, as set forth herein, is a component of the
Company’s ERP announced on June 27, 2008. The Plan, as a “severance pay
arrangement” within the meaning of Section 3(2)(B)(i) of ERISA, is intended to
be excepted from the definitions of “employee pension benefit plan” and “pension
plan” set forth under Section 3(2) of ERISA, and is intended to meet the
descriptive requirements of a plan constituting a “severance pay plan” within
the meaning of regulations published by the Secretary of Labor at Title 29, Code
of Federal Regulations §2510.3-2(b).
SECTION 1. DEFINITIONS. As hereinafter used:
          1.1 “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated under Section 12 of the Exchange Act.
          1.2 “Board” means the Board of Directors of the Company.
          1.3 “Code” means the Internal Revenue Code of 1986, as it may be
amended from time to time.

 



--------------------------------------------------------------------------------



 



          1.4 “Company” means Anheuser-Busch, Companies, Inc., its subsidiaries
or any successors thereto.
          1.5 “Enhanced Retirement Program (“ERP”) ” shall mean the voluntary
retirement program announced on June 27, 2008 and offered to certain employees
of the Company who are age 55 by December 31, 2008.
          1.6 “Eligible Employee” means any full-time employee of the Company
who elects to participate in the ERP and is designated as a participant in this
Key Employee Severance Plan for Employees who Retire Under the Enhanced
Retirement Program by the Plan Administrator (as set forth on Exhibit A hereto).
          1.7 “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.
          1.8 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          1.9 “Plan” means the Anheuser-Busch Companies, Inc. Key Employee
Severance Plan for Employees who Retire Under the Enhanced Retirement Program,
as set forth herein, and as it may be amended from time to time.
          1.10 “Plan Administrator” means the Vice President, Corporate Human
Resources of the Company, or other designee of the Company.
          1.11 “Severance” means the voluntary retirement of an Eligible
Employee pursuant to the terms of the ERP.
          1.12 “Severance Date” means the date on which an Eligible Employee
incurs a Severance.
          1.13 “Tier 1 Employee” means any Eligible Employee designated by the
Plan Administrator as a Tier 1 Employee (as set forth on Exhibit A hereto).
          1.14 “Tier 2 Employee” means any Eligible Employee designated by the
Plan Administrator as a Tier 2 Employee (as set forth on Exhibit A hereto).
          1.15 “Tier 3 Employee” means any Eligible Employee designated by the
Plan Administrator as a Tier 3 Employee (as set forth on Exhibit A hereto).
          1.16 “Tier 4 Employee” means any Eligible Employee designated by the
Plan Administrator as a Tier 4 Employee (as set forth on Exhibit A hereto).
SECTION 2. SEVERANCE BENEFITS
          2.1 Generally. Subject to Sections 2.9 and 2.10, if an Eligible
Employee incurs a Severance, the Eligible Employee shall be entitled to the
severance payments and benefits pursuant to the applicable provisions of
Section 2 of this Plan (the “Severance Payments”).

2



--------------------------------------------------------------------------------



 



          2.2 Tier 1 Employees.
               (a) Cash Lump Sum Payment. Subject to Sections 2.9 and 2.10
hereof, each Tier 1 Employee who incurs a Severance shall be entitled to a cash
lump sum payment equal to two times (2x) the sum of (i) the Eligible Employee’s
annual base salary as in effect immediately prior to the Eligible Employee’s
Severance Date, and (ii) the target bonus for the year in which the Severance
occurs (but not lower than the amount as determined in the ordinary course
consistent with the Company’s past practice and, for the avoidance of doubt,
excluding any supplemental and retention bonuses).
               (b) Benefit Continuation. Subject to Sections 2.9 and 2.10
hereof, in the case of each Tier 1 Employee who incurs a Severance, commencing
on the date immediately following such Tier 1 Employee’s Severance Date and
continuing for a period of twenty-four (24) months thereafter, or to such
earlier date on which the Tier 1 Employee accepts new employment (the “Tier 1
Health and Welfare Benefit Continuation Period”), the Company shall provide
benefit continuation to each such Tier 1 Employee (and anyone entitled to claim
under or through such Tier 1 Employee). For Tier 1 Employees whose job duties
are based in the United States, the benefits shall include insured medical,
dental, vision, life insurance, executive supplemental life insurance (if
eligible and enrolled as of the Tier 1 Employee’s Severance Date) and
prescription drug benefits that are materially similar to the benefits provided
for such employees as in effect immediately prior to such Tier 1 Employee’s
Severance Date. For Tier 1 Employees whose job duties are based in a country
outside the United States, the benefits shall include those benefits provided to
such Tier 1 Employee under the CIGNA International Expatriate Benefits insurance
program (“CIGNA International”) as in effect for such Tier 1 Employee
immediately prior to such Tier 1 Employee’s Severance Date, provided, however
that such employees who are classified as expatriate employees of the Company
shall receive life insurance and executive supplemental life insurance (if
eligible and enrolled as of the Tier 1 Employee’s Severance Date) on the same
basis as provided for Tier 1 Employees whose job duties are based in the United
States. If participation in CIGNA International is not practicable because such
Tier 1 Employee relocates to the United States, the Company shall arrange to
provide such Tier 1 Employee (and any eligible dependents), to the extent such
benefits were provided by CIGNA International, with insured medical, dental,
vision, life insurance, and prescription drug benefits on the same basis as
provided for Tier 1 Employees whose job duties are based in the United States.
Each Tier 1 Employees’ entitlement to and receipt of benefits under this
Section 2.2(b) shall be subject to the same benefit limits, co-payments, premium
payments and deductibles to the same extent as if such Tier 1 Employee had
continued to be a Tier 1 Employee of the Company during the Tier 1 Health and
Welfare Benefit Continuation Period, and subject further to any changes to or
termination of those benefits as may apply to continuing employees of the
Company. The selection of insurance carriers and the method for providing the
benefits under this Section 2.2(b) shall be in the sole discretion of the
Company. As a condition to participation in the Plan, a Tier 1 Employee shall be
obligated to notify the Company’s HR Service Center in writing within 30 days
after such Tier 1 Employee first becomes

3



--------------------------------------------------------------------------------



 



eligible for any health benefit coverage through any subsequent employer(s). The
coverage period for purposes of the group health continuation requirements of
Section 4980B of the Code shall commence at the Severance Date, and shall run
concurrently with the Tier 1 Health and Welfare Benefit Continuation Period. In
the event of a Tier 1 Employee’s death during the Tier 1 Health and Welfare
Benefit Continuation Period, such employee’s spouse and/or eligible dependents
shall continue to receive the coverage provided under this Section 2.2(b) for
the remainder of the Tier 1 Health and Welfare Benefit Continuation Period.
          2.3 Tier 2 Employees.
               (a) Cash Lump Sum Payment. Subject to Sections 2.9 and 2.10
hereof, each Tier 2 Employee who incurs a Severance shall be entitled to a cash
lump sum payment equal to one and three-quarter times (1.75x) the sum of (i) the
Eligible Employee’s annual base salary as in effect immediately prior to the
Eligible Employee’s Severance Date, and (ii) the target bonus for the year in
which the Severance occurs (but not lower than the amount as determined in the
ordinary course consistent with the Company’s past practice and, for the
avoidance of doubt, excluding any supplemental and retention bonuses).
               (b) Benefit Continuation. Subject to Sections 2.9 and 2.10
hereof, in the case of each Tier 2 Employee who incurs a Severance, commencing
on the date immediately following such Tier 2 Employee’s Severance Date and
continuing for a period of twenty-one (21) months thereafter, or to such earlier
date on which the Tier 2 Employee accepts new employment (the “Tier 2 Health and
Welfare Benefit Continuation Period”), the Company shall provide benefit
continuation to each such Tier 2 Employee (and anyone entitled to claim under or
through such Tier 2 Employee). For Tier 2 Employees whose job duties are based
in the United States, the benefits shall include insured medical, dental,
vision, life insurance, executive supplemental life insurance (if eligible and
enrolled as of the Tier 2 Employee’s Severance Date) and prescription drug
benefits that are materially similar to the benefits provided for such employees
as in effect immediately prior to such Tier 2 Employee’s Severance Date. For
Tier 2 Employees whose job duties are based in a country outside the United
States, the benefits shall include those benefits provided to such Tier 2
Employee under the CIGNA International Expatriate Benefits insurance program
(“CIGNA International”) as in effect for such Tier 2 Employee immediately prior
to such Tier 2 Employee’s Severance Date, provided, however that such employees
who are classified as expatriate employees of the Company shall receive life
insurance and executive supplemental life insurance (if eligible and enrolled as
of the Tier 2 Employee’s Severance Date) on the same basis as provided for Tier
2 Employees whose job duties are based in the United States. If participation in
CIGNA International is not practicable because such Tier 2 Employee relocates to
the United States, the Company shall arrange to provide such Tier 2 Employee
(and any eligible dependents), to the extent such benefits were provided by
CIGNA International, with insured medical, dental, vision, life insurance, and
prescription drug benefits on the same basis as provided for Tier 2 Employees
whose job duties are based in the United States. Each Tier 2 Employees’
entitlement to and receipt of benefits under this Section 2.3(b) shall be
subject to the same benefit limits, co-

4



--------------------------------------------------------------------------------



 



payments, premium payments and deductibles to the same extent as if such Tier 2
Employee had continued to be a Tier 2 Employee of the Company during the Tier 2
Health and Welfare Benefit Continuation Period, and subject further to any
changes to or termination of those benefits as may apply to continuing employees
of the Company. The selection of insurance carriers and the method for providing
the benefits under this Section 2.3(b) shall be in the sole discretion of the
Company. As a condition to participation in the Plan, a Tier 2 Employee shall be
obligated to notify the Company’s HR Service Center in writing within 30 days
after such Tier 2 Employee first becomes eligible for any health benefit
coverage through any subsequent employer(s). The coverage period for purposes of
the group health continuation requirements of Section 4980B of the Code shall
commence at the Severance Date, and shall run concurrently with the Tier 2
Health and Welfare Benefit Continuation Period. In the event of a Tier 2
Employee’s death during the Tier 2 Health and Welfare Benefit Continuation
Period, such employee’s spouse and/or eligible dependents shall continue to
receive the coverage provided under this Section 2.3(b) for the remainder of the
Tier 2 Health and Welfare Benefit Continuation Period.
          2.4 Tier 3 Employees.
               (a) Cash Lump Sum Payment. Subject to Sections 2.9 and 2.10
hereof, each Tier 3 Employee who incurs a Severance shall be entitled to a cash
lump sum payment equal to one and one-half times (1.5x) the sum of (i) the
Eligible Employee’s annual base salary as in effect immediately prior to the
Eligible Employee’s Severance Date, and (ii) the target bonus for the year in
which the Severance occurs (but not lower than the amount as determined in the
ordinary course consistent with the Company’s past practice and, for the
avoidance of doubt, excluding any supplemental and retention bonuses).
               (b) Benefit Continuation. Subject to Sections 2.9 and 2.10
hereof, in the case of each Tier 3 Employee who incurs a Severance, commencing
on the date immediately following such Tier 3 Employee’s Severance Date and
continuing for a period of eighteen (18) months thereafter, or to such earlier
date on which the Tier 3 Employee accepts new employment (the “Tier 3 Health and
Welfare Benefit Continuation Period”), the Company shall provide benefit
continuation to each such Tier 3 Employee (and anyone entitled to claim under or
through such Tier 3 Employee). For Tier 3 Employees whose job duties are based
in the United States, the benefits shall include insured medical, dental,
vision, life insurance, executive supplemental life insurance (if eligible and
enrolled as of the Tier 3 Employee’s Severance Date) and prescription drug
benefits that are materially similar to the benefits provided for such employees
as in effect immediately prior to such Tier 3 Employee’s Severance Date. For
Tier 3 Employees whose job duties are based in a country outside the United
States, the benefits shall include those benefits provided to such Tier 3
Employee under the CIGNA International Expatriate Benefits insurance program
(“CIGNA International”) as in effect for such Tier 3 Employee immediately prior
to such Tier 3 Employee’s Severance Date, provided, however that such employees
who are classified as expatriate employees of the Company shall receive life
insurance and executive supplemental life insurance (if eligible and enrolled as
of the Tier 3 Employee’s Severance Date) on the same basis as

5



--------------------------------------------------------------------------------



 



provided for Tier 3 Employees whose job duties are based in the United States.
If participation in CIGNA International is not practicable because such Tier 3
Employee relocates to the United States, the Company shall arrange to provide
such Tier 3 Employee (and any eligible dependents), to the extent such benefits
were provided by CIGNA International, with insured medical, dental, vision, life
insurance, and prescription drug benefits on the same basis as provided for Tier
3 Employees whose job duties are based in the United States. Each Tier 3
Employees’ entitlement to and receipt of benefits under this Section 2.4(b)
shall be subject to the same benefit limits, co-payments, premium payments and
deductibles to the same extent as if such Tier 3 Employee had continued to be a
Tier 3 Employee of the Company during the Tier 3 Health and Welfare Benefit
Continuation Period, and subject further to any changes to or termination of
those benefits as may apply to continuing employees of the Company. The
selection of insurance carriers and the method for providing the benefits under
this Section 2.4(b) shall be in the sole discretion of the Company. As a
condition to participation in the Plan, a Tier 3 Employee shall be obligated to
notify the Company’s HR Service Center in writing within 30 days after such Tier
3 Employee first becomes eligible for any health benefit coverage through any
subsequent employer(s). The coverage period for purposes of the group health
continuation requirements of Section 4980B of the Code shall commence at the
Severance Date, and shall run concurrently with the Tier 3 Health and Welfare
Benefit Continuation Period. In the event of a Tier 3 Employee’s death during
the Tier 3 Health and Welfare Benefit Continuation Period, such employee’s
spouse and/or eligible dependents shall continue to receive the coverage
provided under this Section 2.4(b) for the remainder of the Tier 3 Health and
Welfare Benefit Continuation Period.
          2.5 Tier 4 Employees.
               (a) Cash Lump Sum Payment. Subject to Sections 2.9 and 2.10
hereof, each Tier 4 Employee who incurs a Severance shall be entitled to a cash
lump sum payment equal to one and one-quarter times (1.25x) the Eligible
Employee’s annual base salary as in effect immediately prior to the Eligible
Employee’s Severance Date
               (b) Benefit Continuation. Subject to Sections 2.9 and 2.10
hereof, in the case of each Tier 4 Employee who incurs a Severance, commencing
on the date immediately following such Tier 4 Employee’s Severance Date and
continuing for a period of fifteen (15) months thereafter, or to such earlier
date on which the Tier 4 Employee accepts new employment (the “Tier 4 Health and
Welfare Benefit Continuation Period”), the Company shall provide benefit
continuation to each such Tier 4 Employee (and anyone entitled to claim under or
through such Tier 4 Employee). For Tier 4 Employees whose job duties are based
in the United States, the benefits shall include insured medical, dental,
vision, life insurance, executive supplemental life insurance (if eligible and
enrolled as of the Tier 4 Employee’s Severance Date) and prescription drug
benefits that are materially similar to the benefits provided for such employees
as in effect immediately prior to such Tier 4 Employee’s Severance Date. For
Tier 4 Employees whose job duties are based in a country outside the United
States, the benefits shall include those benefits provided to such Tier 4
Employee under the CIGNA International Expatriate Benefits insurance program
(“CIGNA International”) as in effect

6



--------------------------------------------------------------------------------



 



for such Tier 4 Employee immediately prior to such Tier 4 Employee’s Severance
Date, provided, however that such employees who are classified as expatriate
employees of the Company shall receive life insurance and executive supplemental
life insurance (if eligible and enrolled as of the Tier 4 Employee’s Severance
Date) on the same basis as provided for Tier 4 Employees whose job duties are
based in the United States. If participation in CIGNA International is not
practicable because such Tier 4 Employee relocates to the United States, the
Company shall arrange to provide such Tier 4 Employee (and any eligible
dependents), to the extent such benefits were provided by CIGNA International,
with insured medical, dental, vision, life insurance, and prescription drug
benefits on the same basis as provided for Tier 4 Employees whose job duties are
based in the United States. Each Tier 4 Employees’ entitlement to and receipt of
benefits under this Section 2.5(b) shall be subject to the same benefit limits,
co-payments, premium payments and deductibles to the same extent as if such Tier
4 Employee had continued to be a Tier 4 Employee of the Company during the Tier
4 Health and Welfare Benefit Continuation Period, and subject further to any
changes to or termination of those benefits as may apply to continuing employees
of the Company. The selection of insurance carriers and the method for providing
the benefits under this Section 2.5(b) shall be in the sole discretion of the
Company. As a condition to participation in the Plan, a Tier 4 Employee shall be
obligated to notify the Company’s HR Service Center in writing within 30 days
after such Tier 4 Employee first becomes eligible for any health benefit
coverage through any subsequent employer(s). The coverage period for purposes of
the group health continuation requirements of Section 4980B of the Code shall
commence at the Severance Date, and shall run concurrently with the Tier 4
Health and Welfare Benefit Continuation Period. In the event of a Tier 4
Employee’s death during the Tier 4 Health and Welfare Benefit Continuation
Period, such employee’s spouse and/or eligible dependents shall continue to
receive the coverage provided under this Section 2.5(b) for the remainder of the
Tier 4 Health and Welfare Benefit Continuation Period.
          2.6 Payment. Any cash lump sum payment to which an Eligible Employee
is entitled pursuant to Sections 2.2(a), 2.3(a), 2.4(a) or 2.5(a) shall be made
within 10 days following the Release Effective Date, as defined in Section 2.9
hereof.
          2.7 Confidentiality. As a result of the Eligible Employee’s employment
with the Company and/or its subsidiaries and Affiliates (the Company, together
with its subsidiaries and Affiliates, the “Company Group”), the Eligible
Employee has gained valuable confidential information and trade secrets relevant
to the Company Group’s business operations including its information technology.
In light of the highly competitive nature of the industry in which the Company
Group’s business is conducted, the Eligible Employee shall keep in strict
secrecy and confidence, and is specifically prohibited from disclosing, any and
all unique, confidential and/or proprietary information and material belonging
or relating to the Company Group that is not a matter of common knowledge or
otherwise generally available to the public including, but not limited to,
business, financial, trade, sales, technical or technological information, or
corporate sales and marketing strategies, to any entity that competes with the
Company Group. In addition, the Eligible Employee shall not use any such
confidential information, materials or trade secrets for the benefit of any of
the Company Group’s

7



--------------------------------------------------------------------------------



 



competitors and/or against the best interests of the Company Group. The Eligible
Employee shall remain subject to the “Employee Agreement as to Intellectual
Property and Confidentiality” which has been previously signed and is
incorporated into this Plan by this reference.
          2.8 Non-Compete. (a) Except as specifically provided in Section 2.8(b)
below, or as otherwise agreed to in writing by the Company, and upon such terms
and conditions as the Company may impose, for the duration of the “Non-Compete
Period” (as defined below), each Eligible Employee who receives payments or
other benefits under the Plan shall not, anywhere in the world, engage, directly
or indirectly, in any activity for, or on behalf of, any business or
organization that manufactures alcohol beverages and/or non-alcohol malt
beverages, that promotes or encourages any restrictions on, or regulation of,
the use, distribution or marketing of alcohol beverages, as a member of a
partnership or association, as an officer, director, employee, consultant,
lobbyist or representative of or to any corporation, industry trade association,
not-for-profit organization, or other business entity, or as an investor in, or
beneficial owner of 1% or more of any security of any class of any corporation,
or 1% or more of any equity interest of any unincorporated enterprise.
          (b) Notwithstanding the strict prohibitions in Section 2.8(a) above,
an Eligible Employee may submit a request for approval in writing to the Plan
Administrator, if such employee wishes to provide services of any kind described
in Section 2.8(a) above. Such written request will be considered by the Plan
Administrator which shall determine, in its sole discretion, whether such
request should be granted.
          (c) The “Non-Compete Period” shall mean the period beginning on the
Severance Date and ending on the date that is (i) twenty-four (24) months from a
Tier 1 Employee’s Severance Date, (ii) twenty-one (21) months from a Tier 2
Employee’s Severance Date, (iii) eighteen (18) months from a Tier 3 Employee’s
Severance Date, or (iv) twelve (12) months from a Tier 4 Employee’s Severance
Date, as applicable.
          2.9 Release; Benefit Commencement Date. No Eligible Employee who
incurs a Severance shall be eligible to receive any payments or other benefits
under the Plan unless, on such Employee’s Severance Date or within forty-five
(45) days thereafter, he or she first executes a Release (substantially in the
form of Exhibit B hereto, or in such other form as is required to comply with
applicable law) in favor of the Company and others set forth on Exhibit B
relating to all claims or liabilities of any kind relating to his or her
employment with the Company or a subsidiary thereof and the termination of the
Eligible Employee’s employment, and such Release becomes effective and has not
been revoked within seven (7) days following the date the Eligible Employee
executed such Release (the “Release Effective Date”). If the Eligible Employee
does not execute and return such Release such that it does not become effective
within the aforesaid period, the Eligible Employee shall cease to be entitled to
any payments or benefits under this Plan.
          2.10 Section 409A. It is intended that payments and benefits under
this Plan comply with Section 409A and, accordingly, to the maximum extent
permitted, this Plan shall be interpreted and administered to be in compliance
therewith. Any payments

8



--------------------------------------------------------------------------------



 



described in this Plan that are due within the “short term deferral period” as
defined in Section 409A shall not be treated as deferred compensation unless
applicable law requires otherwise. To the extent that current or future
regulations or guidance from the Internal Revenue Service dictates, or the
Company’s counsel determines that any payments or benefits due to the Eligible
Employee hereunder would cause the application of an accelerated or additional
tax under Section 409A, then amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Plan during the
six-month period immediately following the Eligible Employee’s Severance Date
shall instead be paid on the first business day after the date that is six
months following the Eligible Employee’s Severance Date (or death, if earlier).
To the extent required to avoid an accelerated or additional tax under
Section 409A, amounts reimbursable to the Eligible Employee under this Plan
shall be paid to the Eligible Employee on or before the last day of the year
following the year in which the expense was incurred and the amount of expenses
eligible for reimbursement (and in-kind benefits provided to the Eligible
Employee) during any one year may not effect amounts reimbursable or provided in
any subsequent year.
SECTION 3. PLAN ADMINISTRATION.
          3.1 Administration. The Plan Administrator shall administer the Plan
and may interpret the Plan, prescribe, amend and rescind rules and regulations
under the Plan and make all other determinations necessary or advisable for the
administration of the Plan, subject to all of the provisions of the Plan. Any
reasonable determination made in good faith by the Plan Administrator in
carrying out, administering or construing the Plan shall be final and binding
for all purposes and upon all interested persons and their respective heirs,
successors, and legal representatives.
          3.2 Delegation. The Plan Administrator may delegate any of its duties
hereunder to such person or persons from time to time as it may designate.
          3.3 Authority. The Plan Administrator is empowered, on behalf of the
Plan, to engage accountants, legal counsel and such other personnel as it deems
necessary or advisable to assist it in the performance of its duties under the
Plan. The functions of any such persons engaged by the Plan Administrator shall
be limited to the specified services and duties for which they are engaged, and
such persons shall have no other duties, obligations or responsibilities under
the Plan. Such persons shall exercise no discretionary authority or
discretionary control respecting the management of the Plan. All reasonable
expenses thereof shall be borne by the Company.
          3.4 Liability. In no event shall the Plan Administrator be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan. The Plan Administrator shall be indemnified and held
harmless by the Company against any cost or expense (including counsel fees)
reasonably incurred by the Plan Administrator or liability (including any sum
paid in settlement of a claim with the approval of the Company) arising out of
any act or omission to act in connection with this Plan, unless arising out of
the Plan Administrator’s own fraud or bad faith. Such indemnification shall be
in addition to any rights of indemnification the Plan

9



--------------------------------------------------------------------------------



 



Administrator may have as an officer or director or otherwise under the
organizational documents of the Company.
SECTION 4. PLAN MODIFICATION OR TERMINATION. The Plan may not be terminated
prior to the payment of all benefits due an Eligible Employee. The Plan may be
amended by the Board at any time; provided, however, that the Plan may not be
amended if such amendment would in any manner be adverse to the interests of any
Eligible Employee, except that, notwithstanding the foregoing, the Plan
Administrator may amend the Plan at any time and in any manner necessary to
comply with applicable law, including, but not limited to Section 409A of the
Code. For the avoidance of doubt, (a) any action taken by the Company or the
Plan Administrator to cause an Eligible Employee to no longer be designated as
such or to decrease the payments or benefits for which an Eligible Employee is
eligible, and (b) any amendment to this Section 4 shall be treated as an
amendment to the Plan which is adverse to the interests of any Eligible
Employee.
SECTION 5. GENERAL PROVISIONS.
          5.1 Assignability. Except as otherwise provided herein or by law, no
right or interest of any Eligible Employee under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of any Eligible Employee under the
Plan shall be liable for, or subject to, any obligation or liability of such
Eligible Employee. When a payment is due under this Plan to a severed employee
who is unable to care for his or her affairs, payment may be made directly to
his or her legal guardian or personal representative.
          5.2 Offset. If the Company or any subsidiary thereof is obligated by
law or by contract to pay severance pay, a termination indemnity, notice pay, or
the like, or if the Company or any subsidiary thereof is obligated by law or by
contract to provide advance notice of separation (“Notice Period”), then any
severance pay hereunder shall be reduced by the amount of any such severance
pay, termination indemnity, notice pay or the like, as applicable, and by the
amount of any compensation received during any Notice Period.
          5.3 No Employment Agreement. Neither the establishment of the Plan,
nor any modification thereof, nor the creation of any fund, trust or account,
nor the payment of any benefits shall be construed as giving any Eligible
Employee, or any person whomsoever, the right to be retained in the service of
the Company or any subsidiary thereof, and all Eligible Employees shall remain
subject to discharge to the same extent as if the Plan had never been adopted.
          5.4 Savings. If any provision of this Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Plan shall be construed and enforced as if such
provisions had not been included.

10



--------------------------------------------------------------------------------



 



          5.5 Parties in Interest. This Plan shall inure to the benefit of and
be binding upon the heirs, executors, administrators, successors and assigns of
the parties, including each Eligible Employee, present and future, and any
successor to the Company. If a severed employee shall die, all accrued but
unpaid amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Plan to the executor, personal representative or
administrators of the severed employee’s estate.
          5.6 Headings. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.
          5.7 Funding. The Plan shall not be required to be funded unless such
funding is authorized by the Board. Regardless of whether the Plan is funded, no
Eligible Employee shall have any right to, or interest in, any assets of any
Company which may be applied by the Company to the payment of benefits or other
rights under this Plan.
          5.8 Notices. Any notice or other communication required or permitted
pursuant to the terms hereof shall have been duly given when delivered or mailed
by United States Mail, first class, postage prepaid (or such local equivalent
thereof), addressed to the intended recipient at his, her or its last known
address.
          5.9 Choice of Law. This Plan shall be construed and enforced according
to the laws of the State of Missouri (without giving effect to the conflict of
laws thereof) to the extent not preempted by federal law or other applicable
local law, which shall otherwise control.
          5.10 Withholding. All benefits hereunder shall be reduced by
applicable withholding and shall be subject to applicable tax reporting, as
determined by the Plan Administrator, or as required by applicable law.
          5.11 Remedies. The Company will suffer irreparable injury, not readily
susceptible of valuation in monetary damages, if an Eligible Employee breaches
in material respects his or her obligations under Sections 2.7 and 2.8 hereof.
Accordingly, the Company will be entitled, in addition to any other available
remedies, to obtain injunctive relief against any material breach or prospective
material breach by an Eligible Employee of his or her obligations under
Sections 2.7 and 2.8 hereof in any Federal or state court sitting in the State
of Missouri. By receiving payments or other benefits under the Plan, each
Eligible Employee is deemed to have submitted to the non-exclusive jurisdiction
of those courts for the purposes of any actions or proceedings instituted by the
Company to obtain that injunctive relief, and is deemed to have agreed that
process in any or all of those actions or proceedings may be served by
registered mail, addressed to the last address provided by such employee to the
Company, or in any other manner authorized by law. The provisions of this
section shall not be an exclusive remedy of the Company, and in the event of a
breach of an Eligible Employee of his or her obligations under Sections 2.7 and
2.8 hereof, the Company shall preserve all other rights available to it under
the law.

11



--------------------------------------------------------------------------------



 



SECTION 6. CLAIMS, INQUIRIES, APPEALS.
          6.1 Applications for Benefits and Inquiries. Any application for
benefits, inquiries about the Plan or inquiries about present or future rights
under the Plan must be submitted to the Plan Administrator in writing, as
follows:
Plan Administrator
Anheuser-Busch Companies, Inc.
One Busch Place
St. Louis, Missouri 63118
Attention: Vice President, Corporate Human Resources
          6.2 Denial of Claims. In the event that any application for benefits
is denied in whole or in part, the Plan Administrator must notify the applicant,
in writing, of the denial of the application, and of the applicant’s right to
review the denial. The written notice of denial will be set forth in a manner
designed to be understood by the employee, and will include specific reasons for
the denial, specific references to the Plan provision upon which the denial is
based, a description of any information or material that the Plan Administrator
needs to complete the review and an explanation of the Plan’s review procedure.
This written notice will be given to the employee within ninety (90) days after
the Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional ninety (90) days for processing the application. If an extension of
time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial ninety (90)-day period.
This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
his or her decision on the application. If written notice of denial of the
application for benefits is not furnished within the specified time, the
application shall be deemed to be denied. The applicant will then be permitted
to appeal the denial in accordance with the Review Procedure described below.
          6.3 Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied (or deemed
denied), in whole or in part, may appeal the denial by submitting a request for
a review to the Plan Administrator within 60 days after the application is
denied (or deemed denied). The Plan Administrator will give the applicant (or
his or her representative) an opportunity to review pertinent documents in
preparing a request for a review and submit written comments, documents, records
and other information relating to the claim. A request for a review shall be in
writing and shall be addressed to:
Plan Administrator
Anheuser-Busch Companies, Inc.
One Busch Place

12



--------------------------------------------------------------------------------



 



St. Louis, Missouri 63118
Attention: Vice President, Corporate Human Resources
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The Plan Administrator may require the applicant to submit
additional facts, documents or other material as he or she may find necessary or
appropriate in making his or her review.
          6.4 Decision on Review. The Plan Administrator will act on each
request for review within sixty (60) days after receipt of the request, unless
special circumstances require an extension of time (not to exceed an additional
sixty (60) days), for processing the request for a review. If an extension for
review is required, written notice of the extension will be furnished to the
applicant within the initial sixty (60)-day period. The Plan Administrator will
give prompt, written notice of his or her decision to the applicant. In the
event that the Plan Administrator confirms the denial of the application for
benefits in whole or in part, the notice will outline, in a manner calculated to
be understood by the applicant, the specific Plan provisions upon which the
decision is based. If written notice of the Plan Administrator’s decision is not
given to the applicant within the time prescribed in this Section 7.4 the
application will be deemed denied on review.
          6.5 Rules and Procedures. The Plan Administrator may establish rules
and procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out his or her responsibilities in reviewing benefit
claims. The Plan Administrator may require an applicant who wishes to submit
additional information in connection with an appeal from the denial (or deemed
denial) of benefits to do so at the applicant’s own expense.
          6.6 Exhaustion of Remedies. No legal action for benefits under the
Plan may be brought until the claimant (a) has submitted a written application
for benefits in accordance with the procedures described by Section 6.1 above,
(b) has been notified by the Plan Administrator that the application is denied
(or the application is deemed denied due to the Plan Administrator’s failure to
act on it within the established time period), (c) has filed a written request
for a review of the application in accordance with the appeal procedure
described in Section 6.3 above and (d) has been notified in writing that the
Plan Administrator has denied the appeal (or the appeal is deemed to be denied
due to the Plan Administrator’s failure to take any action on the claim within
the time prescribed by Section 6.4 above).

13



--------------------------------------------------------------------------------



 



EXHIBIT B
RELEASE OF CLAIMS
BY AND BETWEEN ELIGIBLE EMPLOYEE AND
ANHEUSER-BUSCH COMPANIES, INC.
          (A) Except for any violation of the terms of the Anheuser-Busch
Companies, Inc. Key Employee Severance Plan for Employees who Retire Under the
Enhanced Severance Program (the “Plan”) by the Company and/or its subsidiaries
and Affiliates (the Company, together with its subsidiaries and Affiliates, the
“Company Group”), the Employee, of his or her own free will voluntarily releases
and forever discharges the Company Group from all actions, causes of action,
claims, debts, charges, complaints, contracts (whether oral or written, express
or implied from any source) and promises of any kind, in law or equity, whether
known or unknown, which the employee, his or her heirs, executors,
administrators, successors and assigns (referred to collectively throughout this
Agreement as the “Employee”) may have from all time in the past to the effective
date of this Release, including, but not limited to, all matters or claims
relating to or arising out of the Employee’s employment by the Company Group and
the cessation of his or her employment and including, but not limited to, any
violation of:

  (i)   Title VII of the Civil Rights Act, as amended;     (ii)   Sections 1981
through 1988 of Title 42 of the United States Code;     (iii)   The Employee
Retirement Income Security Act of 1974, as amended;     (iv)   The Health
Insurance Portability and Accountability Act;     (v)   The Family and Medical
Leave Act;     (vi)   The Age Discrimination in Employment Act, as amended;    
(vii)   The Americans with Disabilities Act;     (viii)   The Missouri Human
Rights Act or any other applicable state human rights or anti-discrimination
law;     (ix)   The Sarbanes-Oxley Act of 2002;     (x)   Any other local, state
or federal law, regulation or ordinance and/or public policy, contract, tort or
common law having any bearing on the terms and conditions and/or cessation of
the Employee’s employment with the Company Group.

          Except as otherwise provided in the Plan, this Release of Claims shall
not apply to any claim for benefits that may be due to the Employee or his or
her eligible

14



--------------------------------------------------------------------------------



 



dependents under any Company Group employee benefit plan in which the Employee
or his or her eligible dependents are or were participants.
          (B) The Employee warrants that he or she has not caused or permitted
to be filed on his or her behalf any charge, complaint, or action before any
federal, state or local administrative agency or court against the Company
Group. In the event that any such claim is asserted in the future, the Employee
agrees that this Release will act as a complete bar to his or her re-employment
or to his or her recovery of any amount from the Company Group resulting,
directly or indirectly, from any lawsuit, remedy, charge or complaint whether
brought privately by him or her or by anyone else, including any federal, state
or local agency, whether or not on his or her behalf or at his or her request.
          (C) Employee acknowledges that he/she has been advised in writing to
consult with an attorney prior to signing this Release.
          (D) Employee has been given at least forty-five (45) days to consider
this Release.
          (E) For seven (7) days from the date Employee signs the Release,
Employee may revoke this Release by notifying Anheuser-Busch in writing of his
or her intent to do so.
          (F) This Release will not become effective until the revocation period
has expired.
          IN WITNESS WHEREOF, the parties have executed this Release of Claims
as of                                         .

                      Anheuser-Busch Companies, Inc.    
 
               
 
  By:                          
 
      Name:        
 
      Title:        
 
                         
 
      EMPLOYEE        
 
                         
 
      DATE             Address:        
 
                             
 
                             
 
                                  (Please print carefully)        

15